 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore recommend that the Respondent be ordered to cease and desist from in anymanner infringing upon rights guaranteed to its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.District 50, United Mine Workers of America,is a labor organization withinthe meaning of Section2(5) of the Act.2.By discouraging membership in a labor organization through discriminationin employment,and byinterferingwith,restraining, and coercing employees in theexerciseof their rights under the Act,the Respondent has engaged in and is engagingin unfair laborpractices affecting commerce within the meaning of Section 8(a) (3)and (1)and Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Orkin Exterminating Company of Kansas, Inc.andTaxicab,Produce Employees,Ambulance and Funeral Drivers, LocalUnionNo. 587,affiliatedwith International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 17-CA-1817.March, 08, 19620DECISION AND ORDEROn December 18, 1961, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.He alsofound that Respondent had not engaged incertain other unfair labor practices, and recommended dismissal ofthe complaint pertaining thereto.Thereafter, the Respondent andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing, and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions,and recommendations ofthe TrialExaminer.'i In our opinion,ChairmanMcCulloch's reliance on Snow &Sonsto support his con-clusion that Section 8(a) (5) was here violated is misplacedMember Rodgers dissentedin theSnowcase and would not have found a violation of Section 8(a) (5) because eventhough theunion had been designated by a majority of employees In a private cardcheck,there was no evidence that the employer was motivated by bad faith in requesting136 NLRB No. 59. ORKIN EXTERMINATING COMPANY OF KANSAS,INC.631ORDERThe Board adopts the Recommended Order of the Trial Examinerexcept that paragraph 2 (b) thereof is deleted and the following is sub-stituted therefor:"Notify the Regional Director for the SeventeenthRegion, in writing,within 10 days from the date of this Order, whatsteps it has taken to comply herewith."CHAIRMAN MOCULLOCH,dissenting in part :I would sustain the complaint in its entirety,and would not dismissthe 8(a) (1) and(5) allegations.The facts,as found by the Trial Examiner,show that the Respond-ent questioned its employees about union activity,ostensibly referringto the plant of a competitor,Ragan; it discharged its employees with-out good cause;and it refused to bargain collectively with the majorityUnion, causing a strike which was still current at the time of the hear-ing.The Trial Examiner dismissed the interrogation,on the groundthat it involved the union activity of other employees,not the Re-spondent's;he dismissed the refusal-to-bargain allegation on theground that the Respondent's insistence on a Board election was notin bad faith within the meaning of theJoy SilkHillsdoctrine; andhe found the strike to be merely economic.But he found discrimina-tion because he was convinced that the Respondent'smotivation wasto forestall union activity among its own employees.I agree with my colleagues,and with the Trial Examiner,in findingthat the Respondent'smotivation for the discharges made them unlaw-ful.But I cannot agree that this unlawful motivation stopped there,and did not also explain the contemporaneous interrogations and re-fusal to bargain with the Union.This case presents a whole piece ofcloth, not separate and unrelated scraps.I note, however,that inFred Snow,et al., d/b/a SnowctSons,134 NLRB 709, the Boardrefused to be limited to theJoy SilkMillsdoctrineon which the TrialExaminer here dismissed the 8(a) (5) allegation.On the contrary,the Board found a violation of Section 8(a) (5) because,as here,the employer"had no reasonable doubt as to the Union'smajoritystatus" and sought a "Board-directed election without a valid groundtherefor."Accordingly,I would find that the Respondent violated Section8(a) (1) and(5) as well as 8(a) (3), and that the strike was an unfairlabor practice strike.a Board election.Member Fanning joined with the majority inSnowinfinding thatthe employer did not entertain a good-faith doubt as to the union'smajority statuswhen it insisted on a Board election because the union had already demonstrated itsmajority in an impartial card checkto which theemployer agreedAs nosuch circum-stance is present in the instant case,Member Fanning is notconvincedon the recordbefore himthat theJoySilktest of the Respondent'sbad faithin refusing to recognizethe Union has been met 632DECISIONSOF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThis case was heard by me in Kansas City, Missouri, on September 14 and 15,1961.The complaint alleged that from July 6, 1961, Respondent, Orkin ExterminatingCompany of Kansas, Inc., refused to recognize and bargain with Taxicab, ProduceEmployees, Ambulance and Funeral Drivers, Local Union No. 587, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, the collective-bargaining representative of anappropriate unit of Respondent's employees, in violation of Section 8(a)(1) and(5) of the Act. The alleged appropriate unit consisted of all pest exterminationand termite control employees at the Kansas City, Missouri, branch of Respondent,excluding office clerical employees, the technician, salesmen, and professional em-ployees and supervisors.It is also alleged in the complaint that on July 3, 1961, Respondent discharged10 named employees because of their participation in union activities, all in viola-tion of Section 8(a)(1) and (3) of the Act; and that Respondent illegally inter-rogated employees in June and July 1961, in violation of Section 8(a) (1) of theAct.In its answer Respondent denied that the unit alleged in the complaint was ap-propriate and otherwise denied the commission of any unfair labor practices.The parties declined an opportunity to make oral argument but filed briefs withthe Trial Examiner on November 3, 1961.FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF RESPONDENT AND THE LABOR ORGANIZATION INVOLVEDRespondent is a Kansas corporation and has its principal office and place of busi-ness in Kansas City, Missouri.Walter A. Helms, is the operating head of the cor-poration with the title of district manager.He handles the personnel relations ofthe corporation.His office is in Kansas City, Missouri.The premises occupied byHelms in Kansas City also house the Kansas City branch office of the corporation.Other branch offices of the corporation are in Springfield, Missouri; Topeka, Wichita,and Dodge City, Kansas; and Lincoln, Nebraska.The branch offices each have abranch manager and a staff consisting of servicemen who do pest extermination andtermite control work, salesmen who solicit business, office clerical employees, and inKansas City, a professional entomologist.In the course of its business, Respondent annually renders services of a value inexcess of $50,000 to customers outside Missouri; it purchases supplies and materialsvalued in excess of $50,000 from sources outside Missouri; it annually rendersservices valued in excess of $50,000 to commercial enterprises which themselves areengaged in commerce within the meaning of the Act; it annually performs servicesvalued in excess of $500,000Respondent, at all times material herein, is an employer engaged in commercewithin the meaning of the Act.The Union represents employees and engages in collective bargaining with re-spect to wages, hours, and conditions of employment, and is a labor organizationwithin the meaning of the Act.H. THE ALLEGED UNFAIR LABOR PRACTICESA. The factsEarly in June 1961, Helms called employees Brock, Polacek, and Rife into hisoffice.The three men were servicemen on Respondent's pest control crew.Theothermembers on this crew were Roberts, Matthias, and Orlick.The remainingservicemen were on the termite control crew.They were Didlo, Thornton, Houli-han, Junior, Gampher, and Templeton.According to the testimony of Brock andPolacek, substantially corroborated by Rife, Helms, on the aforementioned occasion,"asked us if we had known anything about the situation at Ragan, and we asked,`What situation?'He said, `About the union' and we told him, `No.'He told usifwe heard anything to let him know " This is Brock's testimony. Polacek testi-fied that Helms said, "You are the oldest employees,' have you heard anything1The record Indicates that in point of length of employment the three men andThornton were the senior servicemen. ORKIN EXTERMINATING COMPANY OF KANSAS,INC.633about what is going on over at Ragan? He said, `Bill, you should know something.'And I said, `I didn't hear anything.'He said, `Well, they are having trouble overthere and 1 was talking to Mr. New about the union, he said they are on strike.'I said, `Yes, sir, that is all I know.' " 2Polacek and Rife, although asked at thehearing if Helms said anything else or asked them to do anything, answered in thenegative.On all the evidence and based upon my observation of the witnesses, Icredit Polacek's testimony aforedescribed as the most accurate version of whatoccurred during the incident in Helms' office.Without, as far as appears, having been approached by a union representative,10 of Respondent's 11 Kansas City servicemen signed authorization for representa-tion cards in the Union after a visit to the home of Paddock, president and businessrepresentative of the Union.The cards were signed on June 26 and 27, 1961, andwere given to the Union no later than June 27. Thornton, the remaining service-man, signed an authorization card on July 8, 1961.On Saturday, July 1, 1961, Helms held a meeting in his office. Substantiallyall the employees, including the servicemen as well as salesmen, attended.Suchstaffmeetings were not unusual and had been held in the past. Based on thecredited testimony of Brock, Polacek, Rife, and Roberts, whose testimony I havesynthesized, I find that Helms, toward the close of the meeting, made the followingremarks:He asked if the men were aware of the union strike situation at Raganand how it was hurting both that company and its employees and that it never needhave happened and that Orkin's employees should feel free to tell him or Bell, thebranch manager, any information the employees had about the Ragan situation orto discuss any of their own problems with Helms or Bell.Neither Helms nor anyother witness testified that Helms or Bell at this meeting criticized the work per-formance or attitude of the men.At the end of the workday on Monday, July 3, 1961, Helms discharged all theservicemen in the Kansas City branch.The discharges were made orally by Helmswho spoke to the men either in groups or individually.Brock testified credibly, Ibelieve, that Helms "told us what a good job we had done and we were the bestcrew he ever had in the Kansas City branch and he was sorry he was going to haveto terminate us."Brock asked, "All of us?" and Helms replied, "It is for the bestinterest of the company to restaff the Kansas City branch-that is all I have tosay."Rife testified credibly that Helms told him on July 3 that "he had to let us go,I [Rife] had been a good worker but he thought it was better for the Kansas Cityoffice to restaff with new men." Roberts testified credibly that on July 3 Helms toldhim "that he was sorry to let me go but he had to." The witness was asked, "Didhe say why he had to," and answered, "No, he didn't."When questioned about the July 3 discharges Helms testified that over theweekend he had reviewed the June work reports.He said that he started reviewingthe performance records on Saturday afternoon, July 1, and also reviewed them onSunday and Monday morning, July 3. It was his opinion that the "attitude" and"spirit" of the men was not what it should be and "that the operation wasn't goingalong as I expected it to and I decided to clean house and that is exactly what I did "He testified that the foregoing is what he told the employees.When asked whetherhe had said anything about the men being the best crew he had had, the witness re-plied, "I don't think any statement like that was made."He also denied having usedthe phrase that he "had" to discharge the men.After discharging all the servicemen, Helms testified that about 5 p.m. on July 3he arranged for employees in other branches of the Company to come to KansasCity as substitutes.He secured one man from the Topeka branch, one from theLincoln branch, another from the Hutchinson branch, and others from the DodgeCity and Wichita branch offices.Among those brought in and put to work on pestand termite service work were a branch manager and a service supervisor.On Wednesday, July 5, the first working day after July 3, the discharged employeesselected Brock and Polacek as a committee of two.After the committee contactedthe Union and secured a picket sign, the discharged employees started picketing theOrkin premises about 1 p.m.The picket sign legend was that "Orkin ExterminatingCompany discharged me because of my activity on behalf of Teamsters Local 587 "During the afternoon of July 5 Helms came out of his office several times andspoke to the employees picketing.Helms asked them to come into his office so hecould talk to them.They refused and referred him to Brock and Polacek.WhenHelms spoke to Brock he asked him to come in and "talk this thing over." Brockrefused and told Helms that he (Helms) would have to take it up with the Union. As9 Ragan Exterminating Company is a competitor of Orkin's in the area.Mr New isnot identified in the record nor is the union at Ragan's 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDRife and Roberts, who were present and overhead the conversation, credibly testified,Helms then said, "I don't want to talk to the Union, I want to talk to you men."Brock and the others, however, refused to go in the office and discuss the matter withHelms.Helms testified that he had spoken to Brock and the others during the picket-ing and had asked them "to come in and let me discuss this matter with them."The picketing ceased at approximately 2:30 p m. on Thursday, July 6, and the menreturned to work.3The employees had, on July 6, each received a special delivery,registered letter, return receipt requested, dated July 5, and signed by Helms.Thewording of the letters was: "Your termination of July 3rd, 1961, is hereby rescindedas of that same date. Please report to work immediately."After discussing thematter with the Union the employees then returned to work as aforementioned.4On July 6 the Union hadsent a telegramaddressed to "Orkin Exterminating Com-pany, Inc., 2826 McGee Traffieway, Kansas City."The undersigned labor organization represents a majority of all of your extermi-nating servicemen and plant workers excluding office clerical and supervisoryemployees as defined in the National Labor Relations Act as amended.Youare hereby requested to recognize this labor organization as the exclusive repre-sentative of those employees.Please advise when we may meet for purposes ofnegotiating a contract. [Taxicab, Produce Employees, Ambulance and FuneralDrivers, Local Union No. 587, affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America by John S.Johnson].5Helms testified that he received the telegram on the afternoon of July 6 after themen had reported back to work. I credit this testimony. I also find that Respondentnever replied to this telegram and neither Helms nor any other representative ofRespondent ever asked any union representative or any employee any questionsconcerning the telegram or its contents.The record is clear that when the discharged employees returned to work on July 6or 7 neither Helms nor anyone else said anything critical of their past work perform-ance or attitude or warned them that they would have to improve or anything of thatnature.In fact, the uncontroverted and credited testimony of Rife is that Helms, inthe presence of Bell, told him when he returned that he was "glad to have me backto work, glad to see me come back to work, and wanted me to do the work like Ialways did " Similarly, Roberts testified without contradiction that Helms told himthat he, Helms, "though he acted a little hasty, that two or three things went on thathe didn't approve of and he was glad to see me back, and I [Roberts] had been doinga fine job and [he] wanted me to stay right in there " Helms did not tell Robertswhat were "the two or three things" of which Helms had not approved. Other uncon-troverted testimony is that Helms told dischargees when they returned that he hadbeen a little too hasty and they should resume their work.Eight of the servicemen who had previously signed union cards met with UnionVice President Johnson on July 13 and discussed the failure of the Company to replyto the July 6 union telegram.The men voted to give their committee (Brock andPolacek) and the Union authority to call a strike if and when it was deemednecessary 6Paddock's uncontroverted testimony is that he telephoned the Company threetimes on July 24 and twice on July 25.On these occasions he asked for Helms orBell, gave his own name, telephone number, and stated who he was, and asked thatHelms or Bell call him. Paddock did not suceed in speaking with the aforementionedindividuals and his calls were never returned.Paddock, Johnson, Brock, and Polacek met on July 26 and decided to call a strikefor July 28.The strike commenced on July 28 at 7 a.m.All the servicemen tookpart in the strike, with the possible exception of Orlick who went to work for part ofthe day and then left. The picket sign carried at the company premises stated: "Onstrike.Orkin Exterminating Co.Refused to Bargain with Teamsters L.U. #587."3 The men either reported back for work on July 6 and resumed work on that date orthey reported back on July 6 and resumed work on the morning of July 74Anparently, in view of the fact that the servicemen were paid principally on amonthly salary basis and in the light of the unchallenged statement of Respondent'scounsel at the hearing, during the course of arguing a motion to the Trial Examiner, therescission of the discharges also resulted in no loss of pay to the employees5 Johnson is vice president of the Union6 Of the 11 servicemen who had been discharged on July 3, 1, a member of the termitecrew, named Didlo, apparently left Kansas City and did not return to work with theothers on July 6 or 7 ORKIN EXTERMINATING COMPANY OF KANSAS,INC.635On July 28 the Union wrote the Company a letter that read, "Repeating our requestof July 6th, the undersigned labor organization represents a majority of all yourexterminating servicemen and plant workers, excluding office, clerical and super-visoryemployees-and are again requesting you to recognize this labororganization. . . .Respondent's counsel, by letter of August 2, wrote to the Union as follows:This will acknowledge your letter of July 28.the employer is not willingto meet with you or to recognize your labor organization until such time as youhave been certified by the National Labor Relations Board to represent a unitdetermined to be appropriate by the Board.Paddock testified that because he understood that Respondent's counsel, whoseoffice was in Atlanta, Georgia, would be in Kansas City in the week of August 7 andthat there was a possibility of sitting down with Respondent and achieving an agree-ment, the strike was called off.The Union by telegram of August 8 advised Respond-ent that the employees "have terminated their strike" and would report for work onAugust 9.The employees did return to work on August 9.No negotiations tookplace between the parties thereafter and the strike was resumed on August 17 andwas continuing at the time of hearing.?B. The alleged illegal dischargesAs we have seen, Helms' explanation for the discharge of all the servicemen onJuly 3 was that he had gone over performance records on Saturday, July 1, onSunday, July 2, and on Monday morning, July 3.He concluded that the "attitude"and the "spirit" of the men was not what it should be and that the operation was notgoing along as he expected it to.He therefore decided to clean house.Having dis-charged his entire staff of servicemen Helms brought in personnel from five otheroffices of the Company located in five different cities.After the imported personnelhad gone to work on July 5, Helms testified that, on that day, before the picketinghad commenced, he decided that he had acted "somewhat hasty and wanted to givethe boys an opportunity to do the job as I thought perhaps they could do if theybuckled down."He, therefore, on July 5, wrote a letter to each of the dischargedemployees rescinding the discharges.The discharged employees reported back toHelms on July 6 and either resume working toward the end of that day or reportedfor work the following morning, July 7.In appraising the foregoing, my estimate of Helms as he appeared on the witnessstand played an important, if not decisive, part.Helms had been with the Companyfor 18 years.He had been district manager since 1953 and had been a branch mana-ger since 1944.He impressed me as a very alert managerial employee, both mentallyand physically.He appeared to be thoroughly familiar with the business and he wasthe operating head of the entire Kansas City based corporation, with offices in thatState and in adjoining States.He definitely did not give me the impression of a man,who, on business matters, would act imprudently hastily or impulsively.With the foregoing in mind, we then examine his testimony that after going overthe performance records of his employees in Saturday afternoon, Sunday, and onMonday morning, he decided to discharge his entire staff of servicemen because oftheir attitude and unsatisfactory work records.This purportedly carefully considereddecision was supplemented by Helms bringing to Kansas City personnel, includingkey supervisors, such as a branch manager, from five other offices of the Company.The plausibility of Helms' testimony is affected by the fact that elsewhere in therecord he testified that "about every day" it was his practice to review the sales andservice records of his operation. I believe this to be a fact since, as indicated, Helmsimpressedme as a manwho was thoroughly on top of his job. It is my belief thatvery little grass grew under Helms' feet and that he knew almost exactly what theday-to-day performance of his employees was.He was, of course, right on thescene in Kansas City and had a staff of 11-not hundreds-of servicemen, aboutwhose work, I believe, he was fullycognizant.The testimony, therefore, aboutpouring over the records of 11 employees for 3 days before discharging them is7A meeting of the Union had been held on August 15The vote was 8 to 0 to resumethe strikeThornton one of the termite control men who was not present at theAugust 15 meeting, was one of the picketsThe picket sign stated that the Companyhad refused to bargain with the UnionThe record does not show what efforts, if any, were made by the Union to talk withRespondent's representatives in the period August 7 to 17Apparently the Union wasstanding by its July 28 letter and the Respondent was content to stand by its August 3reply 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDsomewhat surprising.The allegedly poor performance records were not producedat the hearing and when asked for specific instances of poor performance Helmsreferred to one man who was not, in Helms'words, "spry and perky."The onlyother testimony that Helms offered in reply to the aforementioned inquiry was thestatement that termite men were not completing their jobs on time.When askedwhich jobs were not so completed Helms said, some jobs in the latter part of June.Although asked,Helms said he was unable to name the jobs.More important,however, is the evidence that, whenthe employees were dis-charged, Helms, rather than criticizing their performance,told them how good theirwork had been and attributed his action to something that he felt obliged to do forthe good of theCompany .8The deliberate discharge of Respondent's entire staff of servicemen without priorwarning or criticism raises further questions.Generally speaking,this cutting offof all operational employees before replacements had been hired or hired andtrained fails to impress me as the action that a prudent manager such as Helmswould ordinarily take for economic reasons in the course of business operations.Such a drastic step would ordinarily be reserved for situations where the businessposition of the company was being seriously and immediately jeopardized by awholly inefficient or unqualified staff of employees.Although the action was suddenitwas deliberate.Not only were the discharges deliberate but a very deliberateaction was taken in commandeering personnel from five other offices to come in toreplace the dischargees.In view of the foregoing well-thought-out steps,the reversal of the decision on thenext working day after the discharge merits attention.Helms' explanation to theemployees when they returned and his testimony at the hearing is that he simplydecided that he had acted hastily and he therefore rescinded the discharges.Butwhile the discharges had come suddenly it is apparent from the evidence previouslydescribed that the original decision was far from a hasty one.As said before, Helmsalso did not impress me as a man who made hasty decisions on business matterswhen the factors involved were economic.Ifind Helms' testimony particularlyunconvincing in the light of the uncontroverted evidence that when the employeeswere rehired not a single word was said to them about being given a second chanceor an opportunity to improve their work or anything of that nature. If the menhad been discharged because of poor work performance and attitude,after theRespondent had carefully gone over their records,and the Respondent,we shallassume,arguendo,then decided that he had been "hasty,"it is quite incredible that,as a minimum,he would not have told them upon their return that they should ormust improve their performance.Far from warning the employees to improve orexhorting them to change their ways Respondent in substance simply told the return-ing employees that he had acted hastily and that they should resume their work asformerly.I find myself unable to credit Helms' testimony that after careful review of workrecords he decided to forthwith discharge all his servicemen;or his testimony thataftermaking such a careful decision for purely economic reasons he then decidedthat he had acted hastily and unwisely and rehired the employees without any men-tion of the necessity of improving their work,the alleged very cause of the dischargeand the rather elaborate and costly steps taken to carry on .the business immediatelyafter the discharges.In rejecting Helms' testimony aforedescribed I am by no means implying thatemployers on occasion cannot act hastily or unwisely.It is simply my conclusionthat in view of my impression of Helms and the facts in this record his explanationis not credible.Having rejected Respondent's explanation for the discharges, the question remainswhether the General Counsel has sustained the burden of proving that the dischargeswere illegally motivated.In the absence of evidence that Respondent had knowledgeof the union activities of the employees prior to their discharge it is apparent thattheGeneral Counsel can prevail only if an inference of such knowledge on thepart of Respondent is drawn or on some basis establishing illegal motivation.The General Counsel argues that the circumstances lead only to the conclusionthatRespondent had become aware of its employees'union activities and dis-charged them for that reason.The General Counsel urges that"It just does notstand to reason that all 11 servicemen had to be discharged because all 11 of themsuddenly failed to turn in an adequate job performance."8The details of the various statements have been set forth earlier In this report. ORKIN EXTERMINATING COMPANY OF KANSAS, INC.637While I have rejected Respondent's unconvincingexplanationof the dischargesand while an inference of employer knowledge may be drawn, particularly in a smallestablishment with close contact between employees and supervisors, I find it un-necessary to infer employer knowledge.More compelling and based on definitiveevidentiary findings heretofore made is the conclusion that Helms was greatly con-cerned about the fact that there was union activity among Ragan's employeesThisis clear from the evidence regarding the June and July 1 statements made by Helmsto his own employees.Helms' questions to his employees indicate ,that he believedthey had some contact with or information about the Union-Ragan situation althoughnot necessarily that they were union adherents.These statements reveal, I believe,Helms' concern not primarily about his competitor but principally because he wasapprehensive thata union-managementsituation such as existed at Ragan mightdevelop at Orkin.Helms urged his employees to bring their information and prob-lems to him or to Bell with the unmistakable desire to thereby head off any possibleresort to union activity comparable to that which had occurred at Ragan.Thisconcern of Helms was no passing matter and had been expressed on two separateoccasions.The inquiries and the invitations to Orkin's employees to discuss anyproblems withmanagementapparently bore no fruit in spite of the urgent invitationas late as July 1.Under these circumstances and in view of the implausibility ofHelms' testimony regarding the discharges, I view the discharges of July 3 as theculmination of Helms' concern about the possible spread of the infection of unionactivity from Ragan's employees to those of Orkin, both groups of employees beingin the same type of employment in the same area. I believe that Helms decidedto clean house as a precautionary measure and this is the explanation for the whole-sale discharges and for his remarks to the employees that although they were goodworkers he felt obliged to discharge them and to restaff the entire force for thebest interest of the Company. I find that the discharges for the above reasons werediscriminatory and in violation of Section 8(a) (1) and (3) of the Act.9Having rejected Helms' explanation of the discharges and the rehirings and havingset forth my conclusion as to the reason for the discharges, it is perhaps unnecessaryto also state my conclusions regarding the reason for the rehirings.However, it is myopinion that Helms' testimony that he decided to rehire the employees before thepicketing commenced on July 5raises serious questions.Helmshad discharged themen orally and I have difficulty in understanding why, on July 5, when the picketinghad commenced, Helms did not then orally tell the men that they were rehired, if hehad previously decided, as he testified, to do so.While it is true that Helms hadasked various employees to step into his office for a discussion of undisclosed sub-jects during the July 5 picketing, he gave no intimation that he had already decidedto rehire the men nor did he tell them that they were rehired. Surely a few simplewords would have adequately conveyed sucha messageand did not entail or necessi-tate a conferencein the company officeifHelmshad previously decided on the rehir-ings.Thereisno evidenceregarding the time of day when Helms' rehiring letter,dated July 5, registered, special delivery, was mailed.All we know is that the letterswere received at noon on July 6. In the same connection there is no evidence thatHelms had consulted company counsel before making the July 3 discharges but thereis evidence that Helms spoke to counsel, whose office was in Atlanta, Georgia, bytelephone, on July 5.At the hearing Helms was asked whether he had not mailedthe July 5 letters subsequent to his conversation with counsel.The answer on such amatter would normally appear to be susceptible to a positive statement but Helms'answer was less than positive and he said, "... I am not at all sure it was subsequentto it."IfHelms had impressedme asa frank and forthright witness I would have somequestion about drawingconclusionson the foregoing aspects of his testimony.How-ever, since Helms' testimony regarding the discharges and the rehirings has impressedme as wholly unconvincingand since I am notpersuaded thata manof his characterand in his position acted without reason, it is necessary to draw what I believe tobe the most reasonable and plausible inferences from the evidence before me.9Witness Brock testified without contradiction that Respondent terminated one of itstwo salesmen in additionto all the servicemenAssuming that such was the fact, thereisno evidencein the record by Respondent that its salesman was inefficient nor is anyexplanationgiven for such dischargeSince the record shows no union activity what-soever by the salesmen, the discharge of one of them does not fall readily within theGeneral Counsel's theory that Respondent discharged its employees because it knew oftheir union activities.It is my view that the discharge of the salesman although notan issueis quite consistent with my previously expressed opinion as to why Respondentcleaned house on July 3 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDI have previously set forth my conclusion regarding the discharges.That con-clusion did not rest on the premise that Helms, on July 3, knew that his employeeshad joined the Union.He either suspected that the Ragan union infection hadaffected his employees or he believed that the best insurance against such a possibilitywas to clean house by discharging all servicemen, even at the cost of some incon-venience in filling their places from other offices.When the pickets appeared onJuly 5 with placards stating that they had been discharged because of their unionactivity,Helms knew definitely that what he had either previously suspected or hadsought to insure against was a fact, to wit, that Orkin had a union situation on itshands.Thus confronted for the first time with evidence that Orkin had some kindof a union problem in the form of picketing that asserted that Orkin had dischargedits employees for union activity, Helms, I believe, realized that legal aspects were ormight be involved.Previously, the situation appeared as merely an operationalmatter susceptible of practical solution without legal ramifications, i.e., union activityamong employees of an exterminating company in the area; no definite knowledgeor no knowledge of union activity among Orkin employees; no union appearance tothe Orkin scene; a precautionary measure of discharging all Orkin servicemen whomight have been or might be affected by the possible spread of union ideas fromRagan employees to Orkin employees as evidenced by Helms' anxious questioningof his employees on two occasions.At that stage no legal problem was apparent.The discharge of the men would presumably end the matter. But then, as we haveseen, on July 5, with the appearance of the pickets and the legends on the placards,the matter assumed complications.The Union was picketing the place of businessand the Company was being accused of discharging employees for union activity. Itismy belief that Helms, not long after the picketing had commenced, then decidedto rehire the men.He may well have consulted counsel on July 5 after the appear-ance of the pickets and after his own unsuccessful efforts to discuss "the matter"with the employees.Helms does admit having spoken to counsel by long distancetelephone to Atlanta on that date.ioC. The alleged illegal interrogationThe General Counsel contends that Respondent, by Helms' questioning of employ-ees in June 1961 and on July 1, 1961, engaged in interrogation violative of Section8(a)(1) of the Act.The two incidents have been described in detail under sub-section A, above, of this report, and reference has also been made to them undersubsection B, dealing with the July 3 discharges.As I view the evidence regarding the June and July talks, Helms, in substance,asked for information about the situation at Ragan, a competitor of Respondent,that had been struck by an unidentified union.iiHelms' statements were to theeffect that the Ragan situation was harming both Ragan and Ragan's employeesIn addition to asking Respondent's employees for any information that they hadregarding the Ragan situation Helms told them in effect that they should feel freeto discuss any problems that they might have with himself or Manager BellIt is reasonable to conclude that Helms had a natural interest in what was occur-ring, for good or ill, at a competitor's place of business. I do not believe that theevidence warrants the conclusion that he was interrogating his own employees aboutthe union activities of the Ragan employees, rather than about the general situation10IfHelms had decided on July 5, before picketing commenced, to rescind the dis-charges and to rehire the men, I believe he would have told this to the men when theyappeared or during the picketingAs I have previously observed, a few simple wordswere all that were required and Helms was speaking to the picketing employees severaltimes during the July 5 picketingHelms did not testify that "the matter" he hadasked the men to discuss in his office or had wanted to discuss was the rescission of thedischarges or the rehiring and for the reasons already stated I do not believe that thiswas what he had in mind at the timeWhile, of course, laymen use registered lettersand return receipts I seriously doubt that, in the circumstances described, Helms wouldhave resorted to this method of rescinding the discharges in preference to or prior tomaking a simple oral statement to that effect to his employees It is the professionalin the field of labor law who commonly would be aware that in numerous Board andcourt cases, there have been serious controversies regarding whether in a particular casean offer of rehiring or reinstatement was made or when such an offer was made andthe terms of such offerThis is certainly a factor tending to jibe with the real possibilitythat Helms consulted counsel after the picketing commenced and then advisedly effectedthe offer of rehiring in a legally provable manner by registered mail with return receipt.11Unidentified in the instant record. ORKIN EXTERMINATING COMPANY OF KANSAS, INC.639atRagan.Thereisno evidence of any liaison between Helms'and Ragan's man-agement. If Helms was primarily interested in the union activities of Ragan em-ployees he certainly did not make it clear that this was what he wanted.He askedfor information about the Ragan situation in general.I am also of the opinion that Helm's language does not sufficiently indicate thathe was interrogating his employees about their own union activities.Nor was hepromising them any benefit or threatening them with any consequences regardingunion activity.As I have stated above, in considering the July 3 discharges, it is my view that inJune and July Helms' talks with employees indicate not solely a natural interest ina strike situation involving a competitor but deep concern that a similar situationmight somehow affect Respondent'semployees with resulting management-laborproblems like those at Ragan. I believe his request that the employees feel freeto discuss any information or problems with himself or Bell was an attempt to headoff any possible situation comparable to that at Ragan, i.e., a strike.Helms mayhave believed that the suggested procedure would also divulge any union activity ormembership among his employees but he did not express himself in these terms.He did not promise anything or threaten anything if employees discussed their prob-lems with him or compare such a suggested procedure with resort to a union orindicate that any union activity of the employees would be in any way affected.There is no evidence that Respondent in June or on July 1 was aware of anyunion activity among its own employees and no request had been made by theUnion for recognition.Under these circumstances, for an employer to invite hisemployees to discuss their problems with management is not, in my opinion,illegal.The fact that the employer may have hoped that he might thereby obviate any neces-sity on his employees'part to engage in union activity such as was occurring in acompetitor'splant does not alter the conclusion.12As previously indicated, theparticular circumstances and the language used do not convince me that Respondenthas violated Section 8(a)(1) of the Act. I recommend dismissal of paragraphX(a), (b), and(c) of the complaint.D. The alleged refusal to bargain1.The appropriate bargaining unitThe unitas alleged in the complaint consists of all extermination and termitecontrol employees at the KansasCity,Missouri,branch of Orkin ExterminatingCompany of Kansas, Inc., excluding office clerical employees,the technician, sales-men, and professional employees and supervisors as defined in the Act.Neither the General Counsel nor the Respondent contends that the appropriateunit is a multiplant one consisting of the extermination and termite control em-ployees of all the six branch offices of Orkin Exterminating Company of Kansas,Inc.13There is no interchange of employees among the several branches althoughan employee may from time to time make a permanent transfer from one locationto another.Each branch office is autonomous or semiautonomous and is directedby a branch manager. Aside from the general supervision by Helms as district man-ager,there is no evidence to support a contention,and none has been made by anyparty, that a multiplant unit of servicemen in all branch offices of the Kansas cor-poration is appropriate.Repondent contends that the salesmen should be included in the bargaining unit.At the KansasCitybranch there are two salesmen.Helms testified that selling theservice that the Respondent rendered is the principal job and occupation of the sales-men.The salesmen are paid on a commission basis in addition to a guaranteedsalary.According to Helms, the guaranteed salary of the salesmen"is rather smallin proportion to what we expect them to earn on a total basis"and at least half ormore of the salesmen's income comes from commissions.The salesmen ordinarilydrive their own cars and they dress according to the type of contact to be made,e.g., they will wear a suit when simply contacting a customer but will don a uniform"quite frequently"if theyareout inspecting buildings in the course of their effortsto secure new business.'- It is a fair statement that in unorganized plants, good employer-employee relationsprograms, counseling services, good wages, fringe benefits, etc , may have as part oftheir purpose the establishing of conditions that make for employee satisfaction, includ-ing absence of a desire for union representationRespondent's effort to afford its em-ployees ready access to management regarding problems is not illegal by reason of theeffort, at least in the context of the very limited statements made by Helms.IsThe names and locations of the branch offices are set forth in section I, above. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe twosalesmenatKansas City had formerly been employed as servicemen byRespondent.Helms testified that thesalesmen on occasionare sent out with a newserviceman and show him the routes, the customers, and the fundamentals of thework.All Respondent's employees have the same holidays, vacations,pensions, in-surance, and Christmas bonus, the latter being based on length ofservice.As thenameindicatesthe servicemen,who are intwo categories,pest control andtermite control, perform the physicalservicesthat Respondent sells to its customers.They receive a monthly salary plusan incentive percentagethat is based on thevolume of work on their respective routes.Each man hasa differentroute and, asHelms testified, "consequently a different volume derived." If a serviceman in thecourse of his work secures a new job from a customer or a new customer he wouldreceive the same commission as woulda salesman.The servicemen wear uniformsand drive company trucks in performing their work.Although Respondent's salesmenand servicemen do have some common aspectsin their employment, I believe that a unit confined to the servicemen is an appro-priate one.One category is primarily concerned with selling a contract to customersand the other category is primarily responsible for performing the contract.All goodsalesmen have considerable knowledge and know-how about the product or servicethey sell and many can, on occasion, adjust or repair the product or render theservice.But such is not their primary function.The servicemen too, on occasion,may sell the product or service, e.g., a television serviceman may point out reasonswhy purchase of a new set would be a wise move for a customer or a pest controlserviceman may sell a termite contract,pointingout that he found evidences oftermites while exterminating other pests.But, again, services rather than sales is theprimary function of the serviceman.14In addition to its contention that salesmen should be included in the bargainingunit, Respondent asserts that the unit should be otherwise confined to its Kansas Citypest control servicemen andpermanenttermite control servicemen.Helms testified without contradiction that the termite work is of a seasonal naturerelating to the swarmingseasonof termites.He stated that in Kansas City Respond-ent employed one permanent termite employee (apparently Thornton), and thatfor the busyseason,April to August or September, additional but temporary termitecontrol employees were added to the payroll.A substantially similar pattern wasfollowed in the other branches.With the exception of Houlihan, Junior's, testimonythere is little, if any, evidence contrary to Helms' testimony.As a matter of fact,Houlihan, Junior's, testimony indicates that he was a temporary employee and hetestified that Helms had in fact used that term when he was hired.When HoulihantoldHelms that he was interested in permanent employment the latter simply saidthat he would see how things worked out. The evidence shows that Houlihan, Junior,was hired May 1, 1961. The date of hiring of the other termite men is not shownexcept that Thornton, a permanent employee, was hired in March of 1959.Accord-ing to Houlihan, Junior, a few days before the strike of August 17, 1961, Bell hadcalledHoulihan, Junior, Gampher, and Wesley Templeton into his office and hadtoldHoulihan and Templeton they were going to be laid off for lack of work.1514 InL Fatato, Inc,87 NLRB 546, 547, the Board excluded the category known as"drivers-loaders-salesmen" from a unit of drivers and helpers although the excluded em-ployees didspend someof their time loading and distributing beer in the employer'strucks and, like drivers, also performed some maintenance workHowever, the evidenceshowed that they were "primarily interested in soliciting customers and that their em-ployment interests [were] more akin to those of salesmen . .Norfolk BroadcastingCorporation,98 NLRB 1095, radio station's salesman excluded from unit of announcersand programmers although, in addition to selling, he wrote commercial copy and pro-duced commercial recordings ; the Board observed inHerbothTractorCo., 79 NLRB 431,433, that "In the absence of a compelling argument to the contrary, the Board will notin this case depart from its practice of excluding clerical employees and salesmen froma unit of manual workers." This principle was reiteratedinDunlap Chevrolet Company,91 NLRB 1115, 1116, and inSeattle Packing Company,106 NLRB 451, 452 The BoardinNiagaraBeer Distributers Association,108 NLRB 1571, 1573-1574, noted that sales-men "are primarily engaged inselling their firm's product "Although the salesmenchecked on drivers to see that customers were being properly serviced and did on occa-sion fill in as driversand also performed maintenance work they were excluded from theunit; cfForemost Dairies, Inc,124 NLRB 293.i,Houlihan, Junior, was a very young man who was unimpressive as a witness I donot believe he was untruthful but he had difficulty in conveying his thoughts or in throw-ing much light on the general situation. In addition to Thornton, a permanent termitecontrol employeewho receiveda higher salary than the other termite employees, there ORKIN EXTERMINATING COMPANY OF KANSAS, INC.641There is no contention or evidence controverting the bona fides of Bell's statement.The evidence is such that I conclude that four of Respondent's five termite controlemployees were temporary seasonal employees as claimed by Respondent.There isno evidence that customarily Respondent rehired the same seasonal employees fromyear to year. It is therefore my opinion that the appropriate unit should be confinedto pest control servicemen and permanent or regular termite control servicemen.16I find that the appropriate unit consists of all extermination pest control employees,permanent and regular termite control employees at the Kansas City, Missouri,branch of Orkin Exterminating Company of Kansas, Inc., excluding office clericalemployees, the technician, salesmen, and professional employees, seasonal and tem-porary termite control employees and supervisors as defined in the Act.It is also found that the Union represented a majority of the employees in theunit that I have found to be appropriate, as well as in the unit alleged in the com-plaint.The Union did not represent a majority of the extermination pest and termitecontrol servicemen of all six branches of Orkin Exterminating Company of Kansas.2.The Union's claim for recognition as bargaining agent andRespondent's conduct relating theretoThe two requests for recognition made by the Union to Respondent were thetelegram of July 6, 1961, and the letter of July 28, 1961. Both of these communica-tions were addressed to the Orkin Exterminating Company, Inc., 2826 McGee Traffic-way, Kansas City, Missouri.The unit that the Union claimed to represent in theforegoing telegram and letter was "all your exterminating servicemen and plantworkers, excluding office, clerical and supervisory employees. . ...Other than theforegoing there was nothing else said between the parties on the matter of unit otherthan Respondent's letter of August 2.As a matter of fact the only other communica-tion between the parties was on August 9, 1961, when the Kansas City branch em-ployees who had struck on July 28 returned to work. On that day, August 9, Paddockwent to the company office, introduced himself to Manager Bell, and told him the menwere returning to work. Bell said, "Fine."No other conversation took place andPaddock made no demand upon Bell.17At no time in claiming recognition from Respondent as bargaining agent had theUnion described the unit in which it claimed to represent the employees in the termsused in the complaint to describe the unit nor did it describe the unit as the one foundhereinabove to be appropriate.I credit Helms' testimony that upon receipt of the July 6 telegram from the Unionhe turned the matter over to company counsel whose office was in Atlanta. It isalso clear that Helms did the same thing with the July 28 letter from the Union.Respondent and its counsel, as far as the record shows, did absolutely nothingregarding the July 6 telegram of the Union. There was no reply, no acknowledgment.There was no antiunion conduct and not even an expression of views regarding theUnionThe Union was unable to reach Helms or Bell by telephone on July 24 and25.On August 2, Respondent replied to the Union's July 28 letter and stated itsunwillingness to meet with the Union or to recognize it "until such time as you havebeen certified by the National Labor Relations Board to represent a unit determinedto be appropriate by the Board."In order to establish a refusal to bargain within the meaning of Section 8(a) (5)of the Act, there must be on the Union's part a prior request to bargain in the ap-priate unit.18Applying this test, we find that the Union's requests to bargain, on their face,described the unit claimed in broader terms than the unit set forth in the complaintwere the following other termite control men: Didlo, who disappeared from the sceneand apparently departed Kansas City after his discharge on July 3, 1961; Houlihan,Junior, Gampher, and Templeton18Weyerhauser Timber Co,81 NLRB 472, 474-475;Augusta ChemicalCo., 124 NLRB1021, 1022;W. P Fuller it Company,122 NLRB 814, 816;Anderson's Super Service,Inc.,120 NLRB 583, 584-585;PersonalProducts Corporation,116 NLRB 393, 395;American Rice Growers CooperativeAssociation,115 NLRB 275, 278;Individual Drink-ing Cup Company, Inc,115 NLRB 947.17 In its unfair labor practice charge filed with the Board, asserting that Respondenthad violated Section 8(a) (5) of the Act, the Union described the unit as "All exterminat-ing servicemen and plant workers excluding office clerical and supervisory employees asdefined in the Act" of the Company, Orkin Exterminating Company, Inc18JoslinDry Goods Company,118 NLRB 555, 558;Mike Persia Chevrolet Co, Inc,107 NLRB 377, 380;The C. L. Bailey GroceryCo., 100 NLRB 576, 579;Barlow-ManeyLaboratories,Inc,65 NLRB928, 943;Atlas Storage Division,112 NLRB 1175, 1178. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the unit that I have found to be appropriate. "All your exterminating servicemenand plant workers" when the addressee is "Orkin Exterminating Company, Inc., 2826McGee Trafficway, Kansas City, Missouri" is reasonably susceptible to various in-terpretations.These interpretations are: (1) Orkin Exterminating Company, Inc.,Kansas City, Missouri, is a corporation having six branches, one of which is in KansasCity.All these branches employ exterminating servicemen and plant workers and thephrase "all your exterminating servicemen and plant workers" means employees ofthe foregoing type in all branches;19 (2) Orkin Exterminating Company, Inc., main-tains a branch office in Kansas City where it employs employees of the type describedby the Union in its telegram and letter and this was the unit referred to by the Union;(3) Orkin Exterminating Company, Inc., maintains a district office in Kansas Cityand, in the district consisting of six branches, it employs employees of the type de-scribed by the Union and this was the unit referred to by the Union; (4) if the unitreferred to in (2) above was intended the unit description should have included thephrases "in the Kansas City, Missouri branch office" or "in Kansas City, Missouri"or similar language; (5) the unit described by the Union is not clear and is at leastambiguous.It is my opinion that the unit described by the Union in making its claim forrecognition upon the Respondent was, at least, from the standpoint of the GeneralCounsel's position, an ambiguousunit on itsface.As analyzed above, the unit de-scribed by the Union was either an inappropriate unit and one in which the Uniondid not represent a majorityor it was anappropriate unit in which the Union didrepresent a majority.We shall consider, however, other evidence in the record to determine whether,in spite of the ambiguity of the Union's claimand demand with respect to unit,Respondent knew that the Unionwas claiminga unit confined to the Kansas Citybranch.My conclusions regarding the July 3 discharges were to the effect that Helms,apprehensive over the Ragan-Union situation and fearful of its spread to Orkin,regardedthe KansasCity branch office as the greatest point of danger, principallybecause Orkin's employeeswere engaged in the sametype of work as were Ragan'sand because of the physical proximity of the two companies in Kansas City. TheJuly 5 picketing and the placards used therein apprized Respondent that the Unionhad organizeditsKansasCity servicemen. I do not believe that the evidence war-rants any greater imputation than the foregoing.For instance, I cannot say thatRespondent also knew that the Union had or had notsignedup servicemen in someor all of its other branches.True, there was no picketing except in Kansas City butthere had been no discharges except in that city and the picketing was solely attribu-table to the discharges.The discharges in turn were not because Respondent knewon July 3 that his Kansas City servicemen had joined the Union but because Helmswas concernedabout the possibility, owing to the factors mentioned above 20 IfRespondent, in the light of the evidence in this record, had not known of the unionaffiliation of its Kansas City servicemen prior to the appearance of the pickets onJuly 5, I cannot conclude that in July it knew one way or the other whether service-men inother branches had joined the Union. The lack of picketing at other brancheswas not determinative of thisquestionsince, as explained above, there were nodischarges at such branches. If the picketing on July 5 had been for union recogni-tion the lack of picketing at other branches would havehad some significance indeciding whether Respondent, early in July, knew with reasonable certitude whatunit the Unionwas claiming in itsotherwiseambiguousJuly 8 telegram 2119The Greater Kansas City telephone directory lists Orkin in the following manner:ORKIN EXTERMINATING CO. INC.Branch Ofc 2826 McGee Trfwy BA 1-2440Dist Ofc 2826 McGee Trfwy BA 1-4949Indep Mo Ofc 311 W Kans CL 2-2434zuWe have seen that on July 3 Respondent terminated not only its servicemen but oneof its two salesmen.The latter had had no connection whatsoever with the UnionThisfactor aside from jibing with my own view of the reason for the discharges is also some-what indicative that Respondent may have consistently believed that salesmen wouldbe in any appropriate unit together with the servicemenThis, of course, was Respond-ent's position at the hearing.21Helms' futile efforts to talk with the pickets on July 5 and the fact that they toldhim to talk to the Union did no more than confirm what Helms already knew by reasonof the picketing and the placards, i e , that the Kansas City servicemen had joined theUnion ORKIN EXTERMINATING COMPANY OF KANSAS, INC.643In the light of the foregoing it is my opinion that neither the July 8 telegram northe telegram considered in conjunction with the July 3 to 5 events establish that theUnion had made clear in what unit it claimed to represent a majority or that theRespondent can be held to have known in what unit the Union claimed majority.With the foregoing circumstances,the record shows that Respondent did notreply to the July 8 telegram and on two occasions,July 24 and 25, the union repre-sentativewas unable to reach Respondent'sdistrict or branch manager on thetelephone.We do not know what the Union wished to say to Respondent on July24 and 25 and in the absence of evidence on the point I conclude that presumablythe Union wished to reiterate the substance of its telegram and to secure recogni-tion and a contract.During this period,there is no evidence of antiunion conducton Respondent'spart directed against its employees and the employees continuedto work without harassment, threat, or interrogation by Respondent.Up to this point I find no refusal to bargain on Respondent'spart within themeaning of Section 8(a)(5) of the Act.Precedent to any obligation on Respond-ent's part was the requirement that the Union make a request to bargain, settingforth clearly or with reasonable clarity an appropriate unit in which it representeda majority or that the Unicn's request in combination with other factors clearly orwith reasonable clarity conveyedto Respondent the foregoing information.Forthe reasons stated this was not done and "it was not incumbent upon the Respondentto seek clarification from the Union"of any unit claimed.22We now come to the July 28 strike for recognition in which all the Kansas Cityservicemen participated.The picket placards stated that Respondent refusedto rec-ognize the Union.It is my,opinion that on that date Respondent became aware thatthe unit claimed by ,the Union was confined to the Kansas City branch.There wereno recognition strikes at any other branch of the Company.The unit that was not,in my opinion,reasonably clear before,became so on July 28. Although the Union,in its July 28 letter to Respondent,used the same broad, imprecise language withrespect to the unit as it had used on July 8, it is my opinion that the recognitionstrike, confined as it was to Kansas City servicemen,made it sufficiently clear that theUnion's claimed unit in its July 28 letter was all the pest and termite control serv-icemen in the Kansas City office.23Respondent's reply to the Union on August 2 was that it "is not willing to meetwith you or to recognize your labor organization until such time as you have beencertified by the National Labor Relations Board to represent a unit determined tobe appropriate by the Board "The applicable legal principle is that "an employer may in good faith insiston a Board election [which of course includes the Board'sdetermination of theappropriate unit as well as the majority or lack of majority therein by means ofthe election]as proof of the Union's majority but that it`unlawfully refuses to bar-gain if its insistence on such an election is motivated, not by any bona fide doubt asto the union'smajority[in the appropriate unit],but rather by a rejection of thecollective bargaining principle or by a desire to gain time within which to underminethe union.' " 24In the same cited cases the Board went on to state that"In cases of this type thequestion of whether an employer is acting in good or bad faith at, the time of therefusal is, of course,one which of necessity must be determined in the light of allrelevant facts in the case,including any unlawful conduct of the employer, thesequence of events,and the time lapse between the refusal and the unlawful con-duct." 2522Mike Persia Chevrolet Co., Inc, supra, p38023No special formula nor exact words are required to convey to an employer the re-quest to bargain in the particular unit claimedAll that is required is that the afore-mentioned request to bargain in an appropriate unit be conveyed"by clear implication "Joy SilkMills, Inc v N.L R B ,185 F 2d 732, 741(CAD C.).24 Joy Silk Mills, Inc.,85 NLRB 1263, 126425 In theJoy Silk Millscase the union had made a request to bargain in an appropriateunitThe employer refused to grant recognition until the union was certified by theBoardThe union then filed a petition for certification with the BoardWhilethe elec-tion was pending the employer engaged in acts of interference and coercion"which madea free election impossible."The Board concluded that under these circumstances "theRespondent's insistence upon an election was not motivated by a good faith doubt oftheUnion'smajorityOn the contrary,we are convinced that the real reason theRespondent rejected the Union's request-was to gain time within which to undermine theUnion's support"A violation of Section 8(a) (5) was found641795-63-vol. 136-42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDImplicit in the foregoing principle regarding the factors to be considered in deter-mining whether or not an employer had a good-faith doubt as to the union's majorityin an appropriate unit or whether the professed doubt was a device hiding a determi-nation not to bargain as required by the Act and a means of securing time to undermine the union, is recognition of the fact, made explicit by the court of appeals inthe same case, that "Neither the Board nor the courts can read the minds of men." 26The good faith or lack of good faith of an employer must therefore be determinednot by the surmise, educated guess, or belief of the fact finder as to the innermoststate of mind of the employer but by "all relevant facts, including any unlawfulconduct of the employer, the sequence of events, and the time lapse between therefusal and the unlawful conduct."The pervading importance of unlawful conducton the employer's part, in the face of the union's claim for recognition, as a criteriafor determining lack of good faith in demanding Board certification, is evident.Certainly this is true absent tangible evidence that the employer did not in fact havea good faith doubt regarding the union's claim that it represented a majority in anappropriate unit.The evidence in the instant case shows no unlawful conduct on Respondent's parteither after the Union's initial claim for recognition on July 8 or after the July 28claim or after the Respondent on August 2 stated that it would not recognize theUnion until the Board determined the appropriate unit and determined that theUnion represented a majority therein.Prior conduct, however, as well as all otherrelevant facts, are to be considered in resolving the question whether Respondenton August 2 was acting in good faith as that term has been analyzed above. TheJuly 3 discharges require consideration in order to determine whether such conductwarrants a determination that the August 2 position of Respondent was taken inbad faith.I have found that the discharges were illegal, motivated by a desire to insureagainst union organization of Respondent.Whether the discharges were made byHelms, without consultation with counsel, as I believe was the case, or whether madeafter consultation, they reveal opposition to having a union in the plant on Re-spondent's part.However, the warning to the employees in the attempted blockingof the Union, inherent in the discharges, was reversed by the quick recission of thedischarges as soon as it became apparent that the men were in the Union and werebeing backed by that organization. I have no doubt that the employees believed, andI believe, that they were restored to their jobs, without loss of pay and without anyreprisal or subsequent antiunion conduct by Respondent, because their union mem-bership and the union support of them had been made manifest.As to exactlywhy Respondent beat this hasty retreat we can only conjecture.Respondent's po-sition, which I have rejected, is that its action was due simply to Helms' decision thathis original action had been "hasty."But, in my opinion, Respondent's action wasattritutable either to the fact that Respondent did not wish to violate the law, or itwished to insure itself against any possible backpay liability, or that it believed thatthe step it had taken was vulnerable, involving as it did a mass discharge of allservicemen, who were shown by the picketing to have been union members whendischarged.In any event, the restoration of the employees demonstrates that whenRespondent had definite knowledge that the Union represented the employees andwas supporting them, it did not let the discharges stand or use this method (of anti-union conduct) of opposing the Union . In effect, moreover, the Respondent, byits retreat, inevitably allowed the pendulum to swing in the opposite direction.Theemployees had been presented with a concrete demonstration of the value of theUnion and of the efficacy of that organization in protecting their jobs.This obser-vation is confirmed by the continued loyalty of the employees to the Union after theevents of July 3-5, including the fact that the one serviceman, who had not pre-viously joined the Union, did so on July 8.While Respondent may not have intended that its retreat would have the fulleffect described, it cannot have believed that its quick reversal as soon as the Unionfirstmanifested its presence would leave Respondent with any vestige of the fruitsof its original discharge in destroying or frustrating the Union.Even if Helms'rather lame explanation to the employees of why he was rescinding the dischargeshad been true, I cannot but conclude that all or most of the employees would havediscounted the explanation and would have attributed their restoration to the efficacyof their union membership and union picketing. I believe Respondent probablyrealized this but, as a minimum, as mentioned before, Respondent must have knownthat its retreat had left itself with no conduct outstanding that was working againstthe Union.28 Supra,185 F. 2d 732, 742 ORKIN EXTERMINATINGCOMPANY OFKANSAS,INC.645Unless the Respondent's demand itself,on August 2, that the Union secure Boardcertification in a unit determined by the Board,is evidence of bad faith,I find noevidence that Respondent made its demand in an aura of illegal opposition to theUnion and that it was opposed to the principle of collective bargaining or wishedto play for time in order to undermine the Union.Respondent probably did notwant the Union and may have desired not to have a union but on this record I con-clude that the demand for certification in a unit determined by the Board has notbeen shown to be in bad faith and to constitute, in the light of all the facts, a refusalto bargain.If we shift the focus from the question of bad faith on the employer's part to thatof good faith we are again aware that we cannot"read the minds of men." Ourattention goes to the discernible.Respondent did not tell the Union why it wanted aBoard determination of the unit and a Board certification.The same observationwould be in order if Respondent had said, in so many words, that it demandedBoard determination and certification because it did not believe that the Union repre-sented a majority in an appropriate unit.I do not believe that Section 8(a) (5) restson word formula alone.Helms testified that Respondent did not recognize theUnion because it did not believe that it represented a majority or that the unit wasappropriate.What evidence is there that Respondent on August 2 could have or did have agood-faith doubt as to the Union's majority in the appropriate unit? If there is noreasonable basis on which a good-faith doubt could have existed we more readilymay conclude that there was no such doubt and weigh this factor with all the others,including any evidence of bad faith, as previously discussed herein.But, becausetheremay have been a reasonable basis for good faith doubt, obviously does notestablish that there was at the time such a good faith doubt.Again, we must view allrelevant factors as a composite picture.I do not believe that Respondent could have reasonably believed, in the face ofthe 100-percent strike of all servicemen on July 28, that the Union did not representa majority in any discernibly appropriate unit.The broad, multiplant unit was onein which Respondent may have well doubted the majority status of the Union but byAugust 2 I believe, as previously stated, that Respondent was aware that the unit wasconfined to the Kansas City branch.As to the Kansas City unit that the Union wasclaiming, Respondent has contended that it was inappropriate because of the ex-clusion of the two salesmen and because of the failure to exclude temporary andseasonal termite control employees.My findings as to the appropriate unit havebeen that the salesmen were properly excluded but that the temporary seasonaltermite control employees should likewise be excluded 27After careful consideration of all the evidence in this case it is my conclusionthat the General Counsel has not sustained the burden of proving a violation of Sec-tion 8(a) (5) of the Act. Consequently, dismissal of the allegation is recommended28In connection with my conclusion I wish to refer to the case ofUnited ButchersAbattoir, Inc.,123 NLRB 946, wherein the Board found a section 8(a) (5) violationand made the statement that "the right of an employer to insist upon a Board-directed election is not absolute"and he may not insist upon an election if he enter-tains no reasonable doubt as to either the appropriateness of the unit or as to theUnion'smajority status.My conclusion in the instant case is not premised onany absolute right to a Board-directed election.It is a truism that each case turns onits own facts. In the cited case the Board found an insubstantial variance betweenthe proposed unit and the unit found appropriate and noted thatat no timedidrespondent contend that it had refused to bargain because of the variance.Also,in the cited case the union had filed a petition for certification with the Board and=7 In a unit of 11 employees I do not regard the improper inclusion of 4 temporaryemployees as a minor variation in the unitThe Union was asking Respondent to nego-tiate a contract on the unit it was claiming, not to discuss composition of the unit It isunlikely that the Union was prepared to drop 40 percent of its constituents from thecontract28Among other aspects, I have considered my conclusion from the standpoint thatassuming,arguendo,that Respondent had violated Section 8(a)(1) by its interrogationin June and July 1 and assuming that the inclusion of temporary employees in the unitwas a minor variation, whether my conclusion would be different.Because of the timesand nature of the interrogation and all the evidence and lack of evidence in the case,including the unit aspect that has been assumed,arguendo,Ibelievemy conclusionwould be the same. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDthiswas followed by respondent's unfair labor practices in the form of a mass lay-off and other illegal acts which the Board found were moves to "make a free elec-tion impossible."The Board concluded, p. 958, that the respondent's refusal tobargain "was not based on any bona fide doubts as to the appropriateness of theproposed unit or the union's majority status, but was intended to gain time withinwhich to undermine the union's representative status and therefore was in viola-tion of Section 8(a)(5) and (1) of the Act." I do not regard the cited case ascomparable to the case before me.29III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth above, occurring in connection with theoperations of Respondent have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow thereof.IV.THE REMEDYHaving set forth my findings of fact, conclusionary findings, and conclusions oflaw, and having found that Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Since the employees discharged on July 3, 1961, suffered no loss of pay, backpayisnot recommended.Reinstatement is not recommended because the dischargedemployees were reinstated.RECOMMENDATIONSOn the basis of the foregoing findings of fact, conclusionary findings, and con-clusions of law, and the entire record, it is recommended that:Respondent, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging employees in order to forestall union activity or unionization ofemployees in its branch office.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action to effectuate the policies of the Act:(a) Post copies of the notice attached hereto marked "Appendix" at its branchoffice and district office in Kansas City, Missouri.Copies of said notice, to befurnished by the Regional Director for the Seventeenth Region, shall, after beingduly signed by the Respondent's representative, be posted by it immediately uponreceipt thereof and maintained for at least 60 consecutive days in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are not altered, de-faced, or covered by any other material.(b)Notify the Regional Director for the Seventeenth Region, in writing, within20 days from the date of receipt of this Intermediate Report, what steps it has takento comply herewith.It is further recommended that unless Respondent shall, within 20 days fromthe receipt of this Intermediate Report, notify the Regional Director, in writing, thatitwill comply with the foregoing recommendations, the National Labor RelationsBoard issue an Order requiring it to take the aforesaid action.20CfFred Snow, et al, d/b/a Snow& Sons, 134 NLRB 709,where a Section 8(a) (5)violationwas found. In that case the union majorityhad been established by a cardcheck, "the accuracy or the propriety" of whichwas not questioned by respondent andthe Board noted that "the appropriateness of the unitsought was admitted by respond-ent's answer "The Board also took note of respondent's position that "itwanted anelection because the employees might change their minds."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that: PENN-MOR MANUFACTURING CORPORATION647WE WILL NOT discharge employees in order to prevent union activity orunionization of our employees.WE WILL NOT in any like or related manner interferewith,restrain,or coerceour employees in the exercise of rights guaranteed in Section7 of the Actincluding the right to joinunions or to engage in concertedactivityfor theirmutual aid or protection or to refrain from such activity.ORKIN EXTERMINATING COMPANYOF KANSAS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days fromthe date hereof,and must not bealtered,defaced,or covered by any other material.Penn-Mor Manufacturing CorporationandAmalgamated Cloth-ingWorkers of America,AFL-CIO.CaseNo. 28-CA-721.March 28, 1962DECISION AND ORDEROn January 17, 1962, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief, and the Respondent filed a brief in sup-port of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with thiscase to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn an amended charge dated September 1, 1961,filed by Amalgamated ClothingWorkers of America,AFL-CIO,herein called the Union,the General Counsel ofthe NationalLaborRelations Board,herein called the Board,issued his complaintdated September 27, 1961, alleging in substancethatPenn-Mor Manufacturing Cor-poration,the Respondent herein,discharged six named employeesin violation ofSection 8(a) (3) of the National Labor Relations Act, as amended,herein called theAct, and bythis action and certain specified statements and conduct violated Section136 NLRB No. 63.